--------------------------------------------------------------------------------

Exhibit 10.1

ASSET PURCHASE AGREEMENT

THIS AGREEMENT dated for reference the 12th day of August 2011.

AMONG:

LEXARIA CORP., a corporation existing under the laws of the State of Nevada with
its executive office at 604-700 West Pender Street, Vancouver, , British
Columbia, Canada

(herein called "Lexaria" or the "Purchaser")

AND:

BRINX RESOURCES LTD., a corporation existing under the laws of the State of
Nevada with its executive office at 820 Piedra Vista Road NE, Albuquerque, NM
87123

(herein called the "Vendor")

WHEREAS:

A.      The Vendor owns certain oil and gas interests located in Mississippi,
USA as set out in Schedule 1 which it proposes to sell ( "The Vendor Assets");

B.      Lexaria wishes to acquire a 100% interest in The Vendor Assets;

C.      The Vendor has agreed to sell and the Purchaser has agreed to purchase
the interest in The Vendor Assets.

NOW THEREFORE in consideration of the premises and the respective covenants,
agreements representations, warranties and indemnities of the parties herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto covenant and
agree as follows:

1.

DEFINED TERMS

      1.1

For the purposes of this Agreement, unless the context otherwise requires, the
following terms will have the respective meanings set out below and grammatical
variations of such terms will have corresponding meanings:

      (a)

"Affiliate" has the meaning given to that term in the Securities Act of 1933, as
amended, and the Rules and Regulations of the Securities and Exchange Commission
promulgated thereunder;

      (b)

"Associate" has the meaning given to that term in the Securities Act of 1933, as
amended, and the Rules and Regulations of the Securities and Exchange Commission
promulgated thereunder;

      (c)

"Business Day" means any day which is not a Saturday, Sunday or statutory
holiday in the United States or Canada;

      (d)

"Closing" means the completion of the transactions contemplated in this Asset
Purchase Agreement;

      (e)

"Closing Date" means November 12, 2011, or such other date as the Vendor and the
Purchaser may mutually determine;


--------------------------------------------------------------------------------

- 2 -

(f)

"Effective Closing Date" means August 12, 2011 at 11:00 A.M. . PST, at which
time the commercial terms contemplated in this Asset and Purchase Agreement
shall take full force and effect:

      (g)

"Contract" means any agreement, indenture, contract, lease, deed of trust,
license, option, instrument or other commitment, whether written or oral;

      (h)

"Encumbrance" means any encumbrance, lien, charge, hypothec, pledge, mortgage,
title retention agreement, security interest of any nature, adverse claim,
exception, reservation, easement, right of occupation, any matter capable of
registration against title, option, right of pre-emption, privilege or any
Contract to create any of the foregoing;

      (i)

"Licenses" means all licenses, permits, approvals, consents, certificates,
registrations and authorizations (whether governmental, regulatory, or
otherwise) required for the conduct in the ordinary course of the uses to which
the Purchased Assets have been put;

      (j)

"Losses" means, in respect of any matter, all claims, demands, proceedings,
losses, damages, liabilities, deficiencies, costs and expenses (including,
without limitation, all legal and other professional fees and disbursements,
interest, penalties and amounts paid in settlement) arising directly or
indirectly as a consequence of such matter and actually incurred by a party
entitled to be indemnified hereunder, net of (i) any tax adjustments, benefits,
savings or reductions to which such indemnified party is entitled resulting from
such matter, and (ii) any insurance proceeds, in either case to which such
indemnified party is entitled by virtue of such claims, demands, proceedings,
losses, damages, liabilities, deficiencies, costs and expenses;

      (k)

"Purchase Price" means the aggregate sum payable by the Purchaser to the Vendor
for The Vendor Assets.

      1.2

Currency. Unless otherwise indicated, all dollar amounts in this Agreement are
expressed in United States funds.

      1.3

Sections and Headings. The division of this Agreement into Articles, sections
and subsections and the insertion of headings are for convenience of reference
only and will not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to an Article, section, subsection or
Schedule refers to the specified Article, section or subsection of or Schedule
to this Agreement.

      1.4

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

      1.5

Time of Essence. Time will be of the essence of this Agreement.

      1.6

Applicable Law. This Agreement will be construed, interpreted and enforced in
accordance with, and the respective rights and obligations of the parties will
be governed by, the laws of the Province of British Columbia and the federal
laws of Canada applicable therein, and each party irrevocably and
unconditionally submits to the non-exclusive jurisdiction of the courts of such
state and all courts competent to hear appeals there from and waives, so far as
is legally possible, its right to have any legal action relating to this
Agreement tried by a jury.

      1.7

Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be binding on either party unless consented to in writing by such
party. No waiver of any provision of this Agreement will constitute a waiver of
any other provision, nor will any waiver constitute a continuing waiver unless
otherwise provided.


--------------------------------------------------------------------------------

- 3 -

1.8

Adjustments for Stock Splits, Etc.. Wherever in this Agreement there is a
reference to a specific number of shares of stock of the Company, then, upon the
occurrence of any subdivision, combination or stock dividend of such stock, the
specific number of shares so referenced in this Agreement shall automatically be
proportionally adjusted to reflect the effect on the outstanding shares of such
class or series of stock by such subdivision, combination or stock dividend.

    1.9

Schedules. The following Schedules are attached to and form part of this
Agreement: All terms defined in the body of this Agreement will have the same
meaning in the Schedule attached hereto


  Schedule 1 Description of The Vendor Assets   Schedule 2 Legal and Regulatory
Proceedings   Schedule 3 Consents


2.

PURCHASE AND SALE

        2.1

Subject to the terms and conditions of this Agreement, effective as at the
Closing Date the Vendor will sell, transfer, and assign to the Purchaser and the
Purchaser agrees to purchase from the Vendor, free and clear of all Encumbrances
the Purchased Assets.

        3.

PURCHASE PRICE AND ALLOCATION

        3.1

Purchase Price payable by the Purchaser to Vendor for The Vendor Assets is as
follows:

        (a)

Purchaser shall pay a total of US $400,000 as follows;

        (i)

$200,000 on the Effective Closing Date, (the "Initial Payment"), and

        (ii)

$200,000 on or before the Closing Date, or payments, as agreed, in the amount of
$10,000 per month for up to 3 months with the balance of $200,000 then due and
payable (the "Final Payment"), and should the purchaser not make the final
payment on the closing date a penalty of $500 per day shall be paid to Vendor.

        (iii)

800,000 shares of restricted common stock with a deemed price of $0.30 per share
issued from Lexaria treasury within 10 days of the Effective Closing Date.

        3.2

Purchaser shall be entitled to receive any and all oil and gas net revenue after
substraction of the expenses to operate and produce the well due to Vendor from
The Vendor Assets but not yet remitted from Griffin & Griffin Exploration,
L.L.C. as of the Effective Closing Date.

        3.3

Purchaser shall be responsible for all AFE expenditures proposed by Griffin &
Griffin Exploration, L.L.C. as per Vendor's pro-rata share of such AFE
expenditures, as of the Effective Closing Date.

        3.4

Vendor shall remit to Operator and keep in good standing, any AFE expenditures
proposed by Griffin & Griffin exploration, L.L.C, regarding the drilling of
additional wells at Belmont Lake, as per Vendor's pro- rata share of such AFE
expenditures, as of the Effective Closing Date, with the Purchaser agreeing to
reimburse Vendor for all such actual Vendor expenditures as an adjustment to the
Initial Payment on the Effective Closing Date.

        3.5

Purchaser will take no steps to inhibit or prevent the common shares being
issued to Vendor from becoming tradeable in accordance with all securities
regulations, and will assist in making the shares tradeable in accordance with
all securities regulations.


--------------------------------------------------------------------------------

- 4 -

4.

CLOSING, POSSESSION, AND NO ADJUSTMENTS

EFFECTIVE CLOSE DATE OF THIS AGREEMENT SHALL BE 11:00 A.M. PST, AUGUST 12, 2011
WITHOUT FURTHER ADJUSTMENTS.

4.1

The physical Closing will take place on or before November 12, 2011 at 11:00AM
(PST), on the Closing Date at the offices of Macdonald Tuskey, or at such other
place, date, and time as may be mutually agreed upon by the parties hereto.

        4.2

Vendor will deliver possession of The Vendor Assets, free of any other claim to
possession and any tenancies, to the Purchaser on the Closing Date.

        4.3

Provided that there has been no material misrepresentation on the part of the
parties to this agreement and all of their respective obligations under this
Agreement have been fulfilled, there will be no adjustment of the Purchase Price
for any reason whatsoever.

        5.

REPRESENTATIONS AND WARRANTIES OF THE VENDOR

        5.1

Vendor represents and warrants to Purchaser, with the intent Purchaser will rely
thereon in entering into this Agreement and in concluding the transactions
contemplated hereby, as follows:

        (a)

the execution and delivery of this Agreement and the completion of the
transaction contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of Vendor, and this
Agreement constitutes a valid and binding obligation of Vendor enforceable
against Vendor in accordance with its terms; except as enforcement may be
limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction;

        (b)

except as will be remedied by the consents, approvals, releases, and discharges
described in Schedule 3 - Consents attached hereto, neither the execution and
delivery of this Agreement nor the performance of Vendor's obligations hereunder
will:

        (i)

violate or constitute default under any order, decree, judgment, statute,
by-law, rule, regulation, or restriction applicable to Vendor, the Vendor
Assets, or any contract, agreement, instrument, covenant, mortgage, or security,
to which Vendor is a party or which is binding upon Vendor,

        (ii)

to the knowledge of Vendor, result in any fees, duties, taxes, assessments,
penalties or other amounts becoming due or payable by Purchaser under any sales
tax legislation. .

        (iii)

give rise to the creation or imposition of any Encumbrance on the The Vendor
Assets,

        (iv)

violate or constitute default under any license, permit, approval, consent or
authorization held by Vendor, or

        (v)

violate or trigger any liability on behalf of the Purchaser pursuant to any
legislation governing the sale of the The Vendor Assets by Vendor.

        (c)

Vendor owns and possesses and has good and marketable title to the The Vendor
Assets free and clear of all Encumbrances of every kind and nature whatsoever;

        (d)

Vendor does not have any indebtedness in excess of $1,000.00 which might by
operation of law or otherwise now or hereafter constitute an Encumbrance upon
the The Vendor Assets;


--------------------------------------------------------------------------------

- 5 -

  (e)

no person other than the Purchaser have any written or oral agreement or option
or any right or privilege (whether by law, pre-emptive or contractual) capable
of becoming an agreement or option for the purchase or acquisition from Vendor
of the The Vendor Assets;

          (f)

except as otherwise provided herein, this Agreement discloses all contracts,
engagements, and commitments, whether oral or written, relating to the The
Vendor Assets including in particular contracts, engagements, and commitments:

          (i)

out of the ordinary course of business,

          (ii)

which entail the payment of in excess of $1,000.00 during any one year period

          (iii)

respecting ownership of or title to any interest or claim in or to any real or
personal property making up the The Vendor Assets,

          (iv)

respecting any agreement of guarantee, support, indemnification, assumption or
endorsement of, or any similar commitment with respect to, the obligations,
liabilities (whether accrued, absolute, contingent or otherwise) or indebtedness
of any other person except for cheques endorsed for collection in the ordinary
course of the business;

          (v)

any confidentiality, secrecy or non-disclosure contract, (whether Vendor is a
beneficiary or obligant thereunder) relating to any proprietary or confidential
information or any non- competition or similar contract;

          (vi)

there has not been any default in any obligation or liability in respect of said
contracts, engagements, or commitments by Vendor and The Vendor has performed
all of the material obligations required to be performed by it and is entitled
to all benefits under any contracts;

          (vii)

there has not been any amendment, modification, variation, surrender, or release
of said contracts, engagements, and commitments; and

          (viii)

each of said contracts, engagements, and commitments is in good standing and in
full force and effect and Vendor has performed all of the material obligations
required to be performed by it and is entitled to all benefits thereunder, and
is not in default or alleged to be in default in respect of any material
contract or any other contracts, engagements or commitments provided for in this
Agreement, to which Vendor is a party or by which it is bound;

          (g)

neither the execution and delivery of this Agreement nor the completion of the
purchase and sale hereby contemplated will give any party to this Agreement the
right to terminate, dispute or cancel any licenses or permits, rules,
regulations, and ordinances applicable to the The Vendor Assets or affect such
compliance;

          (h)

except as disclosed in Schedule 2 - Legal and Regulatory Proceedings, there are
no actions, suits, proceedings, investigations, complaints, orders, directives,
or notices of defect or noncompliance by or before any court, governmental or
domestic commission, department, board, tribunal, or authority, or
administrative, licensing, or regulatory agency, body, or officer issued,
pending, or to the best of Vendor's knowledge threatened against or affecting
Vendor or in respect of the The Vendor Assets;

          (i)

there is no requirement applicable to Vendor to make any filing with, give any
notice to or to obtain any license, permit, certificate, registration,
authorization, consent or approval of, any governmental or regulatory authority
as a condition to the lawful consummation of the transactions contemplated by
this Agreement, except for the filings, notifications, licenses, permits,
certificates, registrations, consents and approvals described in Schedule 3 -
Consents, or that relate solely to theidentity of the Purchaser or the nature of
any business carried on by the Purchaser except for the notifications, consents
and approvals described in Schedule 3 - Consents;


--------------------------------------------------------------------------------

- 6 -

(j)

Vendor has filed or caused to be filed all material tax returns of Vendor which
have become due (taking into account valid extensions of time to file) prior to
the date hereof, such returns are accurate and complete in all material respects
and Vendor has paid or caused to be paid all taxes due, in each case to the
extent Purchaser would incur liability for Vendor's failure to file such returns
or pay such taxes. There are no outstanding tax liens that have been filed by
any tax authority against the The Vendor Assets. No claims are being asserted in
writing with respect to any taxes relating to Vendor's business for which the
Purchaser reasonably could be held liable and Vendor knows of no basis for the
assertion of any such claim;

      (k)

Vendor has never received any notice of or been prosecuted for non-compliance
with any environmental laws, nor has Vendor settled any allegation of
non-compliance short of prosecution. There are no orders or directions relating
to environmental matters requiring any work, repairs or construction or capital
expenditures to be made with respect to the Vendor Assets, nor has Vendor
received notice of any of the same

      (l)

there are no known liabilities of Vendor or its associates or Affiliates,
whether or not accrued and whether or not determined or determinable, in respect
of which the Purchaser may become liable on or after the Closing Date, and
Vendor is specifically excluded from any responsibility of future potential
environmental liabilities; and

      (m)

Vendor agrees that upon the closing of this agreement, any of previous
agreements with Vendor dated April 28, 2011, with respect to an option to
purchase any portion of The Vendor Assets as stated in Schedule 1 is hereby null
and void and specifically does not grant Vendor any optioned right to purchase
any portion of the Mississippi assets in the future.

      6.

REPRESENTATIONS OF PURCHASER

      6.1

Purchaser represents and warrants to Vendor as follows, with the intent that
Vendor will rely thereon in entering into this Agreement and in concluding the
purchase and sale contemplated hereby, that:

      (a)

Purchaser is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of Nevada and has the power, authority, and
capacity to enter into this Agreement and to carry out its terms;

      (b)

Execution and delivery of this Agreement and the completion of the transactions
contemplated hereby has been duly and validly authorized by all necessary
corporate action on the part of Purchaser, and this Agreement constitutes a
valid and binding obligation of Purchaser enforceable against Purchaser in
accordance with its terms; except as enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and except
that equitable remedies may be granted only in the discretion of a court of
competent jurisdiction;

      (c)

there is no requirement for Purchaser to make any filing with, give any notice
to or obtain any license, permit, certificate, registration, authorization,
consent or approval of, any government or regulatory authority as a condition to
the lawful consummation of the transactions contemplated by this Agreement; and

      (d)

neither the execution and delivery of this Agreement nor the performance of
Purchaser obligations hereunder will violate or constitute a default under the
constating documents, by-laws, or articles of Purchaser, any order, decree,
judgment, statute, by-law, rule, regulation, or restriction applicable to
Purchaser, or any contract, agreement, instrument, covenant, mortgage or
security to which Purchaser is a party or which are binding upon Purchaser.


--------------------------------------------------------------------------------

- 7 -

COVENANTS OF THE VENDOR

6.2

Between the date of this Agreement and the Closing Date, The Vendor covenants
and agrees that The Vendor:

      (a)

will not sell or dispose of any of the The Vendor Assets and will preserve The
Vendor Assets intact without any further Encumbrances;

      (b)

will afford Purchaser and its authorized representatives full access during
normal business hours to The Vendor Assets and without limitation all title
documents, abstracts of title, deeds, leases, contracts, financial statements,
policies, reports, licenses, books, records, and other such material relating to
The Vendor Assets, and furnish such copies thereof and other information, as
Purchaser may reasonably request;

      (c)

will use its best efforts to procure and obtain at or prior to the Closing Date
all such consents as described in Schedule 3; and

      (d)

at the request of the Purchaser, Vendor will execute such consents,
authorizations and directions as may be necessary to permit any inspection of
the The Vendor Assets or to enable Purchaser or its authorized representatives
to obtain full access to all files and records relating to The Vendor Assets
maintained by governmental or other public authorities.


7.

COVENANTS OF PURCHASER

   

Between the date of this Agreement and the Closing Date, Purchaser will make all
reasonable efforts to obtain and procure in co-operation with the Vendor all
consents, approvals, releases, and discharges required to effect the
transactions contemplated hereby.

    8.

INDEMNIFICATION, REMEDIES, SURVIVAL

    8.1

Certain Definitions

   

For the purposes of this Article 10 the terms "Loss" and "Losses" mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
Liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
including damages for lost profits or lost business opportunities.

    8.2

Agreement of Vendor to Indemnify

   

Vendor will indemnify, defend, save and hold harmless, to the full extent of the
law, for a period of three years from the Closing Date with the exception of
subsection (c) hereof which shall survive the Closing Date indefinitely,
Purchaser and its Directors and shareholders from, against, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
the Purchaser its Directors and their shareholders by reason of, resulting from,
based upon or arising out of:


--------------------------------------------------------------------------------

- 8 -

  (a)

the breach by Vendor of any representation or warranty of Vendor contained in or
made pursuant to this Agreement, any Vendor document or any certificate or other
instrument delivered pursuant to this Agreement; or

        (b)

the breach or partial breach by Vendor of any covenant or agreement of Vendor
made in or pursuant to this Agreement, any Vendor document or any certificate or
other instrument delivered pursuant to this Agreement.

        (c)

The breach or partial breach by Vendor on any misrepresentations made to the
operators of the properties set out in Schedule 1 or any other parties involved
prior to July 10, 2009 with respect to the properties as set out in Schedule 1.


8.3

Agreement of Purchaser to Indemnify

     

Purchaser will indemnify, defend, and hold harmless, to the full extent of the
law, for a period of three years from the Closing Date, Vendor and its
shareholders from, against, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Vendor and its shareholders
by reason of, resulting from, based upon or arising out of:

      (a)

the breach by Purchaser of any representation or warranty of Purchaser contained
in or made pursuant to this Agreement, any Purchaser document or any certificate
or other instrument delivered pursuant to this Agreement; or

      (b)

the breach or partial breach by Purchaser of any covenant or agreement Purchaser
made in or pursuant to this Agreement, any Purchaser document or any certificate
or other instrument delivered pursuant to this Agreement.


9.

NON MERGER

      9.1

The representations, warranties, covenants, and agreements of Vendor contained
herein and those contained in the documents and instruments delivered pursuant
hereto or in connection herewith will survive the Closing Date for a period of
eighteen months, and notwithstanding the completion of the transactions
contemplated hereby, the waiver of any condition contained herein (unless such
waiver expressly releases Vendor of such representation, warranty, covenant, or
agreement), or any investigation by Purchaser, same will remain in full force
and effect.

      10.

CONDITIONS PRECEDENT

      10.1

The obligation of Purchaser to consummate the transactions herein contemplated
is subject to the fulfillment of each of the following conditions precedent at
the times stipulated:

      (a)

that the representations and warranties of each of Vendor contained herein are
true and correct on and as at the Closing Date with the same force and effect as
if such representations and warranties were made as at the Closing Date, except
as may be in writing disclosed to and approved by Purchaser;

      (b)

that all the terms, covenants, conditions, agreements, and obligations hereunder
on the part of Vendor to be performed or complied with at or prior to the
Closing Date, including in particular Vendor obligation to deliver the documents
and instruments herein provided for in Clause 10, have been performed and
complied with as at the Closing Date;

      (c)

that between the date hereof and the Closing Date no force majeure, change,
event, or circumstance has occurred which materially adversely affects The
Vendor Assets or which, significantly reduces the value of The Vendor Assets to
the Purchaser;


--------------------------------------------------------------------------------

- 9 -

(d)

that between the date hereof and the Closing Date there has not been any
substantial loss, damage, or destruction, whether or not covered by insurance,
to The Vendor Assets;

      (e)

no legal or regulatory action or proceeding will be pending or threatened by any
person to enjoin, restrict or prohibit the purchase and sale of The Vendor
Assets contemplated hereby;

      (f)

that at the Closing Date, there will have been obtained from all appropriate
federal, state, municipal or other governmental or administrative bodies such
licenses, permits, consents, approvals, certificates, registrations and
authorizations as are required to be obtained by Vendor to permit the change of
ownership of The Vendor Assets contemplated hereby, and all notices, consents
and approvals with respect to the transfer or assignment of any contracts;

      (g)

that at the Closing Date, Vendor will have given or obtained the notices,
consents and approvals described in Schedule 3 - Consents, in each case in form
and substance satisfactory to each of the Purchaser, acting reasonably;

      10.2

The foregoing conditions of Clause 12.1 are for the exclusive benefit of
Purchaser and may be waived in whole or in part by Purchaser at any time. If any
of the conditions contained in Clause 12.1 will not be performed or fulfilled at
or prior to the Closing Date to the satisfaction of Purchaser, acting
reasonably, Purchaser, may, by notice to Vendor, terminate this Agreement.

      10.3

The obligation of Vendor to consummate the transactions herein contemplated is
subject to the fulfillment of each of the following conditions precedent at the
times stipulated:

      (a)

that the representations and warranties of Purchaser contained herein are true
and correct on and as of the Closing Date with the same force and effect as if
such representations and warranties were made as at the Closing Date, except as
may be in writing disclosed to and approved by Vendor; and

      (b)

that all terms, covenants, conditions, agreements, and obligations hereunder on
the part of tPurchaser to be performed or complied with at or prior to the
Closing, including in particular thePurchaser's obligation to deliver the
documents and instruments herein provided for in Clause 15, have been performed
and complied with as at the Closing.

      10.4

The foregoing conditions of Clause 10.3 are for the exclusive benefit of Vendor
and may be waived in whole or in part by Vendor at any time. If any of the
conditions contained in Clause 10.3 will not be performed or fulfilled at or
prior to the Closing Date to the satisfaction of Vendor acting reasonably,
Vendor may, by notice to the Purchaser, terminate this Agreement.

      11.

TRANSACTIONS OF VENDOR AT THE CLOSING

      11.1

At the Closing Date, Vendor will execute and deliver or cause to be executed and
delivered all deeds, conveyances, bills of sale, transfers, assignments,
agreements, certificates, documents, and instruments as may be necessary to
effectively vest good and marketable title to each of The Vendor Assets to the
Purchaser free and clear of any Encumbrances and without limiting the foregoing,
will execute and deliver or cause to be executed and delivered:

      (a)

all consents, approvals, releases, and discharges as may be required to effect
the transactions contemplated hereby, including in particular those described in
Schedule 3 - Consents;

      (b)

a certificate of Vendor dated the Closing, acceptable in form and content to the
solicitors for Purchaser, certifying that the conditions set out in Clause 10.1
have been satisfied;

      (c)

executed releases by any third parties which have any Encumbrances against The
Vendor Assets;


--------------------------------------------------------------------------------

- 10 -

(d)

a certified copy of a resolution of the Directors of Vendor duly passed
authorizing the execution and delivery of this Agreement and the completion of
the transactions contemplated hereby; and

      (e)

all such other documents and instruments as Purchaser' lawyers may reasonably
require.

      12.

TRANSACTIONS OF THE PURCHASER AT THE CLOSING

      12.1

At Closing, Purchaser will deliver or cause to be delivered to Vendor:

      (a)

a certified copy of a resolution of the Directors of Purchaser duly passed
authorizing the execution and delivery of this Agreement and the completion of
the transactions contemplated hereby;

      (b)

a certificate of an officer of Purchaser dated as of the Closing Date,
acceptable in form and content to the solicitors for Vendors, certifying that
the conditions precedent set out in Clause 10.3 have been satisfied; and

      (c)

all such other documents and instruments as Vendors or its solicitors may
reasonably require.

      13.

TAXES

      13.1

All sales, use and other transfer taxes payable in respect of the transactions
arising out of the purchase of The Vendor Assets as contemplated hereby will be
paid by Purchaser.

      14.

PLUG AND ABANDONMENT AND ENVIRONMENTAL

     

All costs associated with plug and abandonment operations of all natural gas and
oil wells listed in Schedule 1 as of Effective Closing Date will be paid by
Purchaser and these plug and abandonment liabilities are specifically excluded
from any Vendor responsibility. Additionaly, all environmental costs and
liabilities will be assumed by Purchaser as of the Effective Closing Date.

      15.

FURTHER ASSURANCES

      15.1

From time to time subsequent to the Closing Date, the parties covenant and
agree, at the expense of the requesting party, to promptly execute and deliver
all such further documents and instruments and do all such further acts and
things as may be required to carry out the full intent and meaning of this
Agreement and to effect the transactions contemplated hereby.

      16.

ASSIGNMENT

      16.1

This Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto.

      17.

SUCCESSORS AND ASSIGNS

      17.1

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

      18.

COUNTERPARTS

      18.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.


--------------------------------------------------------------------------------

- 11 -

19.

NOTICES

    19.1

Any notice required or permitted to be given under this Agreement will be in
writing and may be given by personal service or by prepaid registered mail, and
addressed to the proper party or transmitted by electronic facsimile generating
proof of receipt of transmission at the address or facsimile number stated
below:


  (a)

if to Purchaser:

LEXARIA CORP.
950-1130 West Pender Street
Vancouver, British Columbia V6E 4A4
Canada


Facsimile No.: 604-685-1602
                          250-765-4408


with a copy to:

Macdonald Tuskey
Suite 400 – 570 Granville St
Vancouver, British Columbia V6C 3P1
Attention: William L. Macdonald


Facsimile No.: +1 (604) 681-4760

  (b)

if to The Vendor:

BRINX RESOURCES LTD.
820 Piedra Vista Road NE
Albuquerque, NM 87123


Facsimile No. 505 291-0158
Facsimile No. 604 913-9284


or to such other address or facsimile number as any party may specify by notice.
Any notice sent by registered mail as aforesaid will be deemed conclusively to
have been effectively given on the fifth business day after posting; but if at
the time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout or other labour disturbance affecting
postal service, then such notice will not be effectively given until actually
received. Any notice transmitted by electronic facsimile will be deemed
conclusively to have been effectively given if evidence of receipt is obtained
before 5:00 p.m. (recipient's time) on a Business Day, and otherwise on the
Business Day next following the date evidence of receipt of transmission is
obtained by the sender.

20.

TENDER AND EXTENSIONS

    20.1

Tender may be made upon Vendors or Purchaser or upon the solicitors for Vendors
or Purchaser and such solicitors are expressly authorized by their respective
clients to confirm extensions of the Closing Date.

    21.

REFERENCE DATE

    21.1

This Agreement is dated for reference as of the date first above written, but
will become binding as of the date of execution and delivery by all parties
hereto and subject to compliance with the terms and conditionshereof, the
transfer and possession of The Vendor Assets will be deemed to take effect as at
the close of business on the Closing Date. References herein to the date of the
Agreement or to the date hereof shall be deemed to mean the date set forth in
the preamble to this Agreement.


--------------------------------------------------------------------------------

- 12 -

22.

REFERENCES TO AGREEMENT

    22.1

The terms "this Agreement", "hereof', "herein", "hereby", "hereto", and similar
terms refer to this Agreement and not to any particular clause, paragraph or
other part of this Agreement. References to particular clauses are to clauses of
this Agreement unless another document is specified.

IN WITNESS WHEREOF the parties have executed and delivered these presents on the
dates indicated below.

LEXARIA CORP.

Per: __________________________________
       Authorized Signatory

Dated: __________________________________


BRINX RESOURCES LTD.

Per: __________________________________
       Authorized Signatory

Dated: __________________________________


--------------------------------------------------------------------------------

LIST OF SCHEDULES

Schedule Description 1 Description of The Vendor Assets 2 Legal and Regulatory
Proceedings 3 Consents


--------------------------------------------------------------------------------

SCHEDULE 1

DESCRIPTION OF VENDOR ASSETS

[All of Vendor's Oil & Gas assets presently held in the State of Mississippi
with Griffin & Griffin Exploration L.L.C. and their associated companies
including wells, reserves, infrastructure, permits, pre-payments etc; including
but not limited to the following:]

Phase I

Agreement(s) Dated 21st December 2005 & the Amendment dated 27 July 2006 signed
by The Vendor, noting rights, options and obligations.

PP F-12-1 PDP Oil Well
PP F-12-2 P & A Gas
PP F-12-3 Oil
PP F-12-3A PDP Oil Well
PP F-12-4 PDP Oil Well
PP F-012-5 PDP Oil Well
PP F-39 PDP GasWell
PP F-6B PDP Gas Well
PP F-52A PNP Gas Well
PP F-29 PDP Gas Well
PP F-42 PNP Gas Well


--------------------------------------------------------------------------------

SCHEDULE 2

LEGAL AND REGULATORY PROCEEDINGS

Vendor

None

--------------------------------------------------------------------------------

SCHEDULE 3

CONSENTS

Vendor

1.

Resolution of the Directors authorizing this Agreement and the sale of the
assets set out in Schedule 1.


--------------------------------------------------------------------------------